Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 1 of 30




                Exhibit 1
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                               INDEX NO. 652656/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 2 of 30
                                                                     RECEIVED  NYSCEF: 06/23/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         OCTALUNA III, LLC, and ARK II CLO 2001-1,
         LTD.,                                                    Index No. ____________

                                     Plaintiffs,

         -against-
                                                                  SUMMONS
         LIBERTAS COPPER, LLC,

                                     Defendant.




         TO THE ABOVE NAMED DEFENDANT:

         YOU ARE HEREBY SUMMONED and required to appear in this action and to answer the

         accompanying Notice of Motion, served in lieu of a complaint, by serving a copy of your

         answering papers on the undersigned attorneys for Plaintiffs Octaluna III, LLC and Ark II CLO

         2001-1, Ltd., not later than ten (10) days prior to July 24, 2020, the date for which such motion is

         noticed. Upon your failure to answer, a default judgment will be taken against you for the relief

         demanded in the Notice of Motion, including damages, contractual and statutory interest,

         reasonable attorneys’ fees and the costs and disbursements of this action. The nature of this

         action is default of promissory notes/breach of contract. Plaintiffs designate New York County as

         the place of venue under CPLR § 503(a) and pursuant to the Promissory Notes underlying this

         action.




                                                       1 of 2
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                   INDEX NO. 652656/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 3 of 30
                                                                     RECEIVED  NYSCEF: 06/23/2020




         Dated: New York, New York
               June 23, 2020

                                              SHER TREMONTE LLP


                                              By: /s/ Theresa Trzaskoma
                                                       Theresa Trzaskoma
                                                       Kimo S. Peluso
                                                       Jennifer X. Luo
                                              90 Broad Street, 23rd Floor
                                              New York, New York 10004
                                              Tel: (212) 202-2600
                                              ttrzaskoma@shertremonte.com
                                              kpeluso@shertremonte.com
                                              jluo@shertremonte.com


                                             Attorneys for Plaintiffs Octaluna III, LLC and Ark
                                             II CLO 2001-1, Ltd.



         TO:   Libertas Copper, LLC
               100 Washington Street
               Leetsdale, PA 15056




                                                2

                                             2 of 2
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                INDEX NO. 652656/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 4 of 30
                                                                     RECEIVED  NYSCEF: 06/23/2020




         SUPREME COURT OF THE STATE OF
         NEW YORK COUNTY OF NEW YORK

          OCTALUNA III, LLC, and ARK II CLO 2001-1,
          LTD.,                                                    Index No.

                                      Plaintiffs,

          -against-
                                                                   NOTICE OF MOTION FOR
                                                                   SUMMARY JUDGMENT
         LIBERTAS COPPER, LLC,                                     IN LIEU OF COMPLAINT

                                      Defendant.

                 PLEASE TAKE NOTICE THAT, upon the annexed Affidavit of Lynn Tilton, dated June

         22, 2020, and the exhibits attached thereto, and the accompanying Memorandum of Law,

         Plaintiffs Octaluna III, LLC and Ark II CLO 2001-1, Ltd. (together, “Plaintiffs”), through their

         attorneys Sher Tremonte LLP, will move this Court in the Motion Submission Part Courtroom,

         Room 130, at the courthouse located at 60 Centre Street, New York, New York 10007, on the

         24th day of July, 2020, at 9:30 a.m., or as soon thereafter as counsel can be heard, for an order,

         under Civil Practice Law & Rules (“CPLR”) § 3213, granting summary judgment in favor of

         Plaintiffs and against Defendant Libertas Copper, LLC (“Libertas”), and granting to Plaintiffs

         such other and further relief as is just and proper.

                 This is an action based upon instruments for the payment of money only, specifically,

         two Promissory Notes issued by Libertas in favor of Plaintiffs.




                                                        1 of 2
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                               INDEX NO. 652656/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 5 of 30
                                                                     RECEIVED  NYSCEF: 06/23/2020




                PLEASE TAKE FURTHER NOTICE that, pursuant to CPLR § 3213, answering papers,

         if any, shall be served upon the undersigned counsel for Plaintiffs so as to be received no later

         than ten (10) days before the return date of this motion.

          Dated: New York, New York
                 June 23, 2020

                                                        SHER TREMONTE LLP


                                                        By: /s/ Theresa Trzaskoma
                                                                Theresa Trzaskoma
                                                                Kimo S. Peluso
                                                                Jennifer X. Luo
                                                        90 Broad Street, 23rd Floor
                                                        New York, New York 10004
                                                        Tel: (212) 202-2600
                                                        ttrzaskoma@shertremonte.com
                                                        kpeluso@shertremonte.com
                                                        jluo@shertremonte.com


                                                       Attorneys for Plaintiffs Octaluna III, LLC and Ark
                                                       II CLO 2001-1, Ltd.


         TO:    Libertas Copper, LLC
                100 Washington Street
                Leetsdale, PA 15056




                                                          2

                                                       2 of 2
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                             INDEX NO. 652656/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 6 of 30
                                                                     RECEIVED  NYSCEF: 06/23/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         OCTALUNA III, LLC, and ARK II CLO 2001-1,
         LTD.,                                                     Index No. ____________

                                     Plaintiffs,
                                                                   AFFIDAVIT OF LYNN TILTON IN
         -against-                                                 SUPPORT OF OCTALUNA III,
                                                                   LLC’S AND ARK II CLO 2001-1,
         LIBERTAS COPPER, LLC,                                     LTD.’S MOTION FOR SUMMARY
                                                                   JUDGMENT IN LIEU OF
                                     Defendants.                   COMPLAINT



         COUNTY OF NEW YORK )
                            ) ss.
         STATE OF NEW YORK  )

                LYNN TILTON, being duly sworn, deposes and says:

                1.       I am the Manager and ultimate owner of Plaintiff Octaluna III, LLC (“Octaluna

         III”) and the sole Director and ultimate owner of Plaintiff Ark II CLO 2001-1, Ltd. (“Ark II,”

         and together with Octaluna III, “Plaintiffs”).

                2.       I submit this Affidavit in support of Plaintiffs’ Motion for Summary Judgment in

         Lieu of Complaint.

                3.       I have personal knowledge of the issues discussed herein.

         Defendant Enters into the Promissory Notes

                4.       Libertas Copper, LLC (“Libertas”) is a Delaware limited liability company with

         its principal place of business in Leetsdale, Pennsylvania. Libertas does business as “Hussey

         Copper” and is a manufacturer of coppers and copper-nickel alloys. John Harrington is the Chief

         Executive Officer of Libertas. Libertas is not registered with New York’s Division of

         Corporations.




                                                          1 of 3
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                              INDEX NO. 652656/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 7 of 30
                                                                     RECEIVED  NYSCEF: 06/23/2020




                5.      Octaluna III is a Delaware limited liability company with its principal place of

         business in New York County, New York. Ark II is a Cayman Islands limited company with its

         principal place of business in New York County, New York.

                6.      Libertas failed to make certain mandatory tax distributions to Octaluna III and

         Ark II for the tax year 2018.

                7.      In June 2019, Libertas executed a Promissory Note in favor of Octaluna III in

         connection with outstanding and unpaid mandatory tax distribution obligations in the amount of

         $530,269. A true and correct copy of the Octaluna III Promissory Note is attached hereto as

         Exhibit A.

                8.      In June 2019, Libertas executed a Promissory Note in favor of Ark II in

         connection with outstanding and unpaid mandatory tax distribution obligations in the amount of

         $110,133. A true and correct copy of the Ark II Promissory Note is attached hereto as Exhibit B.

                9.      Under the terms of both Promissory Notes, Libertas was obligated to repay the

         entire amount of principal due on both Notes by the Due Date, September 1, 2019.

         Defendant Defaults on Its Payment Obligations Under the Notes in Suit

                10.     Despite demands for payment, Libertas has failed to pay the principal sums under

         the Promissory Notes. Specifically, Libertas failed to pay the principal sum of $530,269 due on

         the Octaluna III Promissory Note and failed to pay the principal sum of $110,133 due on the Ark

         II Promissory Note.

                11.     Libertas has also failed to pay interest due on the Promissory Notes accruing at

         “the prime rate (as published in the print version of the Wall Street Journal from time to time)

         plus three percent (3%) per annum, accruing daily” for principal amounts remaining unpaid by

         the Due Date, September 1, 2019. Ex. A at 1, Ex. B. at 1. As of June 17, 2020, the principal due




                                                          2

                                                       2 of 3
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                                                                                                 INDEX NO. 652656/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 8 of 30
                                                                     RECEIVED  NYSCEF: 06/23/2020




          under      the     Octaluna             III    Promissory              Note         has   accrued         $31,249         in interest,        and        the   principal         due


          under      the     Ark      II Promissory                   Note     has      accrued         $6,490        in interest.


                       12.               Currently,           the      total   principal            sum    that      remains        outstanding             under        the   Notes


          between          Libertas            and      Plaintiffs         is $640,402.             The     accrued           and                           interest       due       under       the
                                                                                                                                    outstanding


          Notes       as of June            17, 2020             is $37,739.


          Libertas          Does         Not      Have           Counterclaims                  Against          Plaintiffs


                       13.               Libertas          has       not   asserted,          nor   upon         information          and      belief       does     it have,        any


          counterclaims               against           either        Octaluna          III    or Ark      II.




          Dated:       New         York,        New         York
                       June        22,     2020




                                                                                                                                       Lynrf       Tilton


          Subscribed            and       sworn          to before           me this
          22D         day     of June,           2020




          Notary       Public



                         CARLOS E MERCADO
                     Notary Public, State of New Ybrk
                            No. 01ME6154614
                        Qualified in Kings County
                   Commission Expires October
                                                23,20-




          3




                                                                                                     3 of 3
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                            INDEX NO. 652656/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 9 of 30
                                                                     RECEIVED  NYSCEF: 06/23/2020




                         Exhibit A
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                     INDEX NO. 652656/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 10 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




                                                   PROMISSORY NOTE

             Holder: OCTALUNA III, LLC                                                    New York, New York
             Principal Amount: $530,269                                                         June 28, 2019

                              FOR VALUE RECEIVED, the undersigned, LIBERTAS COPPER, LLC, a Delaware
            limited liability company (the “Obligor”), hereby promises to pay to the order of the Holder set
            forth above (the “Holder”) the Principal Amount set forth above in full at the earliest possible
            date but in any event not later than September 1, 2019 (the “Due Date”). The Obligor
            acknowledges and agrees that it is obligated to pay Holder the Principal Amount as part of the tax
            distribution amount due to Holder based on IRS Form K1 submitted for the tax periods January 1,
            2018 to December 31, 2018 (the “Tax Distribution Obligation”). No amount owing hereunder
            shall bear interest except when any amount payable hereunder shall not be paid by the Due Date
            hereunder, in which case the amount past due hereunder shall bear interest at the prime rate (as
            published in the print version of the Wall Street Journal from time to time) plus three percent
            (3%) per annum, accruing daily, calculated on the basis of a 360-days year for actual days
            elapsed, and due and payable daily in arrears. Each determination by the Holder of an interest
            rate hereunder shall be conclusive and binding absent manifest error. Notwithstanding the
            foregoing, the interest rate applicable hereunder shall not exceed the maximum rate permitted by
            applicable law.

                             From and after the date all amounts owing under this Note are repaid in full, all
            rights of the Holder shall cease with respect hereto (other than any indemnification rights set forth
            below). The Obligor agrees that, so long as any amounts shall be due hereunder, it shall comply
            with the covenants set forth herein. The Obligor agrees to pay on demand all stamp and other
            taxes (other than withholding taxes and taxes imposed on, or measured by, net income or overall
            gross receipts and capital and franchise taxes) payable in connection with the execution and
            delivery of this Note and all reasonable costs and expenses in connection with the preparation,
            execution, delivery, administration, modification, amendment, refinancing, restructuring or
            enforcement of or in commencing, defending or intervening in any litigation or in filing any
            pleading in legal proceedings relating to, this Note or the transactions contemplated hereby
            (including, without limitation, reasonable expenses of counsel).

                              The Obligor hereby represents and warrants that (a) it is duly organized as a
            limited liability company, validly existing and in good standing under the laws of the State of
            Delaware, is duly qualified as a foreign corporation and in good standing under the law of any
            jurisdiction where it is conducting its business and has the corporate power and authority to
            transact the business in which it is now engaged or proposes to be engaged, (b) the execution,
            delivery and performance by it of its obligations hereunder have been duly authorized by all
            necessary actions and will not contravene its organizational documents, violate any legal
            requirement, require any filing with (or the approval of) any governmental authority, require the
            consent of any person (other than those lawfully obtained prior to the date hereof) and will not
            result in a breach or constitute a default under any material contractual obligation to which it is a
            party or by which its properties are bound, (c) this Note has been duly executed and delivered and
            constitutes the legal, valid and binding obligation of the Obligor, enforceable against it in
            accordance with its terms except as such enforcement may be limited by general principles of
            equity and applicable bankruptcy, insolvency and similar legal requirements affecting creditors’
            rights and remedies generally.

                             If (i) the Obligor shall fail to make the payment by the Due Date, (ii) the Obligor
            shall fail to comply with any covenant set forth above (or any other provision hereof or thereof)


                                                            -1-
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                          INDEX NO. 652656/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 11 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020
                                                                                PROMISSORY NOTE OF LIBERTAS COPPER, LLC



             or any of the representations and warranties set forth above shall be untrue when made (unless, in
             each case, such failure is cured within 30 days of the occurrence thereof), or (iii) the Obligor
             shall, or shall take any corporate action to obtain authorization to, (1) make an assignment for the
             benefit of its creditors, (2) generally not pay its debts as they become due or (3) petition, apply,
             consent or be party to any voluntary or involuntary proceeding under (or any decree or order for
             relief in respect of the Obligor, including, without limitation, a winding up, dissolution or split-up
             of the Obligor, shall be entered under) any bankruptcy, reorganization, compromise, arrangement,
             insolvency, readjustment of debt, dissolution, liquidation or similar legal requirements and, in the
             case of any such proceeding against (but not instituted by) the Obligor, such proceeding shall
             remain undismissed or unstayed for 45 days or any of the actions sought therein shall occur, or
             (iv) any interest in all or substantial part of the assets of the Obligor are condemned, seized or
             appropriated by any governmental authority, (v) any provision of this Note shall cease to be valid,
             binding or enforceable, (vi) one or more final, non-appealable material judgments or orders shall
             be entered against the Obligor in excess of $100,000.00, or (vii) any event or condition shall exist
             if the effect of such event or condition is to permit any indebtedness of the Obligor (other than the
             Tax Distribution Obligation) in excess of $100,000.00 to be accelerated and become due prior to
             the maturity date thereof (each an “Event of Default”), then, immediately upon notice from the
             Holder (except in the case of clause (iii) above, in which case no such notice shall be required
             hereunder) the entire Principal Amount, together with all interest accrued to such date and any
             other amounts owing hereunder shall immediately become due and payable. Each remedy of the
             Holder shall be cumulative and not exclusive, and no failure to exercise, and no delay in exercise,
             or single or partial exercise of, any right or remedy of the Holder, shall preclude any further or
             other exercise of any right or remedy thereof.

                               The Obligor agrees to indemnify the Holder from and against any and all
             liabilities, obligations, losses, damages, penalties, actions, judgments, suits and reasonable,
             documented, out-of-pocket cost, expenses and disbursements of any kind or nature whatsoever
             which may be imposed on, incurred by, or asserted against the Holder or its affiliates or any of
             their respective stockholders, directors, officers, agents, attorneys, trustees and employees, or any
             of their successors and assigns (collectively, the “Indemnitees”) in any way relating to or arising
             out of this Note (other than the preparation thereof) or any related transaction (whether actual or
             proposed), or any action taken or omitted by the Holder hereunder; provided, that the Obligor
             shall not be liable for any portion of such liabilities, obligations, losses, damages, penalties,
             actions, judgments, suits, costs, expenses or disbursements resulting from the gross negligence or
             willful misconduct of such Indemnitee as determined in a final, non-appealable judgment by a
             court of competent jurisdiction. This paragraph shall survive the repayment of this Note.

                               Demand, diligence, presentment, protest, notice of dishonor and notice of non-
             payment are hereby waived by the Obligor. This Note (i) shall be deemed to have been issued
             under, and shall be governed by and construed in accordance with, the laws of the State of New
             York, (ii) has been executed in the English language, and the English text shall prevail over any
             translation, (iii) is for the exclusive benefit of the parties hereto and their successors (and, if
             permitted, assigns) and constitutes the entire agreement of such parties, superseding all prior
             agreements among them, with respect to the subject matter hereof, (iv) may be modified, waived
             or assigned only by a writing signed by the Holder and the Obligor (and any attempt to assign this
             Note without such writing shall be null and void), (v) may be executed in counterparts, which
             may be transmitted by fax or e-mail and which, together, shall constitute one and the same
             instrument and (vi) is a negotiated document, entered into freely among the parties upon advice of
             their own counsel, and it should not be construed against any of its drafters. The fact that any
             term or provision of this Note is held invalid, illegal or unenforceable as to any person in any
             situation in any jurisdiction shall not affect the validity, enforceability or legality of the remaining


                                                              -2-
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                         INDEX NO. 652656/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 12 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020
                                                                               PROMISSORY NOTE OF LIBERTAS COPPER, LLC



             terms or provisions hereof or the validity, enforceability or legality of such offending term or
             provision in any other situation or jurisdiction or as applied to any person. Each party hereto
             hereby irrevocably submits to the non-exclusive jurisdiction of the courts located in the City of
             New York, Borough of Manhattan (and the appropriate appellate courts) and hereby irrevocably
             and unconditionally (x) waives (1) any objection to the laying of venue in any such court for any
             claim, action or proceeding directly or indirectly with respect to, arising out of or relating to this
             Note or the actions of the parties hereto or any of their affiliates or representatives in the
             negotiation, performance or enforcement of this letter agreement or the Tax Distribution
             Obligation and (2) any right to trial by jury with respect to any such claim, action or
             proceeding and (y) consents to service of process in any such action or proceeding by, in
             addition to any other means otherwise permitted by law, the mailing of copies of such process at
             its address specified herein.

                                                [SIGNATURE PAGES FOLLOW]




                                                             -3-
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                                                                       INDEX NO. 652656/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 13 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




                                              IN WITNESS          WHEREOF,     the   Obligor       has      caused      this   Note    to   be executed     and
               delivered         by its duly         authorized     officer   as of the day and year            and at the place       set forth   above.


                                                                               LI                   OPPER,        LLC




                                                                               By:
                                                                                            me: J      m Ha            gt
                                                                                      Tit      .   -hief    Executiv            Icer


                                                                                      Address        for Notices:


                                                                                       100 Washington             Street
                                                                                      Leetsdale,           PA   15056




              ACCEPTED            AND AGREED
              AS OF THE DATE FIRST ABOVE                          WRITTEN:


              OCTALUNA                 Ill,    LLC
              By:         Patriarch    Partners        XV,   LLC,
              its Managing            Member




              N      1            1(Tilton
                    le:      Manager


              Address          for Notices:

                                          35th
              One Liberty          Plaza,      PlOOr
              New York,           NY 10006




                          SIGNATUREPAGETo PROMISSORyNOTE OF LIBERTAS                           COPPER, LLC To OCTALUNA                 111($530,269)
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                             INDEX NO. 652656/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 14 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




                         Exhibit B
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                     INDEX NO. 652656/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 15 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




                                                   PROMISSORY NOTE

            Holder: ARKII CLO 2001-1, LTD.                                                New York, New York
            Principal Amount: $110,133                                                          June 28, 2019

                              FOR VALUE RECEIVED, the undersigned, LIBERTAS COPPER, LLC, a Delaware
            limited liability company (the “Obligor”), hereby promises to pay to the order of the Holder set
            forth above (the “Holder”) the Principal Amount set forth above in full at the earliest possible
            date but in any event not later than September 1, 2019 (the “Due Date”). The Obligor
            acknowledges and agrees that it is obligated to pay Holder the Principal Amount as part of the tax
            distribution amount due to Holder based on IRS Form K1 submitted for the tax periods January 1,
            2018 to December 31, 2018 (the “Tax Distribution Obligation”). No amount owing hereunder
            shall bear interest except when any amount payable hereunder shall not be paid by the Due Date
            hereunder, in which case the amount past due hereunder shall bear interest at the prime rate (as
            published in the print version of the Wall Street Journal from time to time) plus three percent
            (3%) per annum, accruing daily, calculated on the basis of a 360-days year for actual days
            elapsed, and due and payable daily in arrears. Each determination by the Holder of an interest
            rate hereunder shall be conclusive and binding absent manifest error. Notwithstanding the
            foregoing, the interest rate applicable hereunder shall not exceed the maximum rate permitted by
            applicable law.

                             From and after the date all amounts owing under this Note are repaid in full, all
            rights of the Holder shall cease with respect hereto (other than any indemnification rights set forth
            below). The Obligor agrees that, so long as any amounts shall be due hereunder, it shall comply
            with the covenants set forth herein. The Obligor agrees to pay on demand all stamp and other
            taxes (other than withholding taxes and taxes imposed on, or measured by, net income or overall
            gross receipts and capital and franchise taxes) payable in connection with the execution and
            delivery of this Note and all reasonable costs and expenses in connection with the preparation,
            execution, delivery, administration, modification, amendment, refinancing, restructuring or
            enforcement of or in commencing, defending or intervening in any litigation or in filing any
            pleading in legal proceedings relating to, this Note or the transactions contemplated hereby
            (including, without limitation, reasonable expenses of counsel).

                              The Obligor hereby represents and warrants that (a) it is duly organized as a
            limited liability company, validly existing and in good standing under the laws of the State of
            Delaware, is duly qualified as a foreign corporation and in good standing under the law of any
            jurisdiction where it is conducting its business and has the corporate power and authority to
            transact the business in which it is now engaged or proposes to be engaged, (b) the execution,
            delivery and performance by it of its obligations hereunder have been duly authorized by all
            necessary actions and will not contravene its organizational documents, violate any legal
            requirement, require any filing with (or the approval of) any governmental authority, require the
            consent of any person (other than those lawfully obtained prior to the date hereof) and will not
            result in a breach or constitute a default under any material contractual obligation to which it is a
            party or by which its properties are bound, (c) this Note has been duly executed and delivered and
            constitutes the legal, valid and binding obligation of the Obligor, enforceable against it in
            accordance with its terms except as such enforcement may be limited by general principles of
            equity and applicable bankruptcy, insolvency and similar legal requirements affecting creditors’
            rights and remedies generally.

                             If (i) the Obligor shall fail to make the payment by the Due Date, (ii) the Obligor
            shall fail to comply with any covenant set forth above (or any other provision hereof or thereof)


                                                            -1-
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                          INDEX NO. 652656/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 16 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020
                                                                                PROMISSORY NOTE OF LIBERTAS COPPER, LLC



             or any of the representations and warranties set forth above shall be untrue when made (unless, in
             each case, such failure is cured within 30 days of the occurrence thereof), or (iii) the Obligor
             shall, or shall take any corporate action to obtain authorization to, (1) make an assignment for the
             benefit of its creditors, (2) generally not pay its debts as they become due or (3) petition, apply,
             consent or be party to any voluntary or involuntary proceeding under (or any decree or order for
             relief in respect of the Obligor, including, without limitation, a winding up, dissolution or split-up
             of the Obligor, shall be entered under) any bankruptcy, reorganization, compromise, arrangement,
             insolvency, readjustment of debt, dissolution, liquidation or similar legal requirements and, in the
             case of any such proceeding against (but not instituted by) the Obligor, such proceeding shall
             remain undismissed or unstayed for 45 days or any of the actions sought therein shall occur, or
             (iv) any interest in all or substantial part of the assets of the Obligor are condemned, seized or
             appropriated by any governmental authority, (v) any provision of this Note shall cease to be valid,
             binding or enforceable, (vi) one or more final, non-appealable material judgments or orders shall
             be entered against the Obligor in excess of $100,000.00, or (vii) any event or condition shall exist
             if the effect of such event or condition is to permit any indebtedness of the Obligor (other than the
             Tax Distribution Obligation) in excess of $100,000.00 to be accelerated and become due prior to
             the maturity date thereof (each an “Event of Default”), then, immediately upon notice from the
             Holder (except in the case of clause (iii) above, in which case no such notice shall be required
             hereunder) the entire Principal Amount, together with all interest accrued to such date and any
             other amounts owing hereunder shall immediately become due and payable. Each remedy of the
             Holder shall be cumulative and not exclusive, and no failure to exercise, and no delay in exercise,
             or single or partial exercise of, any right or remedy of the Holder, shall preclude any further or
             other exercise of any right or remedy thereof.

                               The Obligor agrees to indemnify the Holder from and against any and all
             liabilities, obligations, losses, damages, penalties, actions, judgments, suits and reasonable,
             documented, out-of-pocket cost, expenses and disbursements of any kind or nature whatsoever
             which may be imposed on, incurred by, or asserted against the Holder or its affiliates or any of
             their respective stockholders, directors, officers, agents, attorneys, trustees and employees, or any
             of their successors and assigns (collectively, the “Indemnitees”) in any way relating to or arising
             out of this Note (other than the preparation thereof) or any related transaction (whether actual or
             proposed), or any action taken or omitted by the Holder hereunder; provided, that the Obligor
             shall not be liable for any portion of such liabilities, obligations, losses, damages, penalties,
             actions, judgments, suits, costs, expenses or disbursements resulting from the gross negligence or
             willful misconduct of such Indemnitee as determined in a final, non-appealable judgment by a
             court of competent jurisdiction. This paragraph shall survive the repayment of this Note.

                               Demand, diligence, presentment, protest, notice of dishonor and notice of non-
             payment are hereby waived by the Obligor. This Note (i) shall be deemed to have been issued
             under, and shall be governed by and construed in accordance with, the laws of the State of New
             York, (ii) has been executed in the English language, and the English text shall prevail over any
             translation, (iii) is for the exclusive benefit of the parties hereto and their successors (and, if
             permitted, assigns) and constitutes the entire agreement of such parties, superseding all prior
             agreements among them, with respect to the subject matter hereof, (iv) may be modified, waived
             or assigned only by a writing signed by the Holder and the Obligor (and any attempt to assign this
             Note without such writing shall be null and void), (v) may be executed in counterparts, which
             may be transmitted by fax or e-mail and which, together, shall constitute one and the same
             instrument and (vi) is a negotiated document, entered into freely among the parties upon advice of
             their own counsel, and it should not be construed against any of its drafters. The fact that any
             term or provision of this Note is held invalid, illegal or unenforceable as to any person in any
             situation in any jurisdiction shall not affect the validity, enforceability or legality of the remaining


                                                              -2-
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                         INDEX NO. 652656/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 17 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020
                                                                               PROMISSORY NOTE OF LIBERTAS COPPER, LLC



             terms or provisions hereof or the validity, enforceability or legality of such offending term or
             provision in any other situation or jurisdiction or as applied to any person. Each party hereto
             hereby irrevocably submits to the non-exclusive jurisdiction of the courts located in the City of
             New York, Borough of Manhattan (and the appropriate appellate courts) and hereby irrevocably
             and unconditionally (x) waives (1) any objection to the laying of venue in any such court for any
             claim, action or proceeding directly or indirectly with respect to, arising out of or relating to this
             Note or the actions of the parties hereto or any of their affiliates or representatives in the
             negotiation, performance or enforcement of this letter agreement or the Tax Distribution
             Obligation and (2) any right to trial by jury with respect to any such claim, action or
             proceeding and (y) consents to service of process in any such action or proceeding by, in
             addition to any other means otherwise permitted by law, the mailing of copies of such process at
             its address specified herein.

                                                [SIGNATURE PAGES FOLLOW]




                                                             -3-
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                                                                            INDEX NO. 652656/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 18 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




                                               IN WITNESS          WHEREOF,        the    Obligor      has     caused       this     Note    to   be executed     and
               delivered         by its duly          authorized        officer   as of the day and year and at the place                    set forth   above.


                                                                                   LIBE      TAS              PER, LLC




                                                                                   By·

                                                                                               ame:           n H       n t
                                                                                           T        . Chief    Executive           Officer


                                                                                           Address       for Notices:


                                                                                           100 Washington             Street
                                                                                           Leetsdale,         PA    15056




              ACCEPTED            AND AGREED
              AS OF THE DATE FIRST ABOVE                           WRITTEN:


              OCTALUNA                  III,    LLC
              By:         Patriarch     Partners        XV,      LLC,
               its Managing            Member




              N                   rfTilton
                    le:      Manager


              Address          for Notices:

                                                 35*
              One Liberty             Plaza,             Floor
              New York,           NY 10006




                               SIGNATUREPAGETo PROMISSORYNOTE OF LIBERTAS                               COPPER. LLC TO ARK II ( $1 10,133)
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                INDEX NO. 652656/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 19 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

         OCTALUNA III, LLC, and ARK II CLO 2001-1,
         LTD.,                                                      Index No. ____________

                                      Plaintiffs,

         -against-

         LIBERTAS COPPER, LLC,

                                      Defendant.


                       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                     MOTION FOR SUMMARY JUDGMENT IN LIEU OF COMPLAINT

                 Plaintiffs Octaluna III, LLC (“Octaluna III”) and Ark II CLO 2001-1, Ltd. (“Ark II”)

          respectfully submit this memorandum of law in in support of their motion under Rule 3213 of

          Civil Practice Law and Rules (“CPLR”) for summary judgment in lieu of complaint against

          Defendant Libertas Copper, LLC (“Libertas”).

                 This is a straightforward collection action under CPLR § 3213 seeking enforcement of

          clear payment obligations set forth in unambiguous, identical promissory notes that the parties

          expressly agreed were executed in connection with certain mandatory tax distribution obligations

          Libertas owed to Plaintiffs. Libertas consented to jurisdiction in New York and agreed that

          Plaintiffs may use any and all procedures available to them under New York law1 to enforce the




          1
                   The Notes provide that they “shall be deemed to have been issued and shall be governed
          by and construed in accordance with, the laws of the State of New York.” Tilton Aff. ¶ 7, Ex. A
          at 2, ¶ 8, Ex. B at 2. Under the Notes, Libertas also submitted to the “jurisdiction of the courts
          located in the City of New York, Borough of Manhattan,” and consented to service of process by
          “the mailing of copies of such process at its address specified” in the Notes. Id., Ex. A at 3, Ex. B
          at 3. This court is therefore an appropriate venue for this action. Accordingly, Plaintiffs are
          entitled to proceed in New York pursuant to the procedures that govern actions in this forum.




                                                        1 of 5
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                 INDEX NO. 652656/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 20 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




          agreements. See Affidavit of Lynn Tilton, dated June 22, 2020 (“Tilton Aff.”), ¶ 7, Ex. A at 3–4,

          ¶ 8, Ex. B at 3–4.

                                             STATEMENT OF FACTS

                 Libertas is a Delaware limited liability company with its principal place of business in

          Leetsdale, Pennsylvania. Tilton Aff. ¶ 4. It does business as “Hussey Copper” and is a

          manufacturer of coppers and copper-nickel alloys. Id. Octaluna III is a Delaware limited liability

          company with its principal place of business in New York County, New York. Id. ¶ 5. Ark II is a

          Cayman Islands limited company with its principal place of business in New York County, New

          York. Id.

                 Libertas was obligated to make mandatory tax distributions to Octaluna III and Ark II for

          the 2018 tax period. Tilton Aff. ¶¶ 7, 8. In connection with these tax distributions, on June 28,

          2019, Libertas executed two Promissory Notes (“Notes”), one in favor of Octaluna III and the

          other in favor of Ark II. Tilton Aff. ¶¶ 7, 8, Ex. A, Ex. B. The Notes reflect tax distribution

          amounts that Libertas was obligated to pay to Octaluna III and Ark II for tax periods in 2018. Id.

          ¶ 6. The Notes are signed by Libertas’s Chief Executive Officer, John Harrington. Id. Ex. A at 4,

          Ex. B at 4. The terms in each note are identical, save for the holder and the principal amounts.

                 By the Notes, Libertas agreed to pay Octaluna III and Ark II the principal amounts “as

          part of the tax distribution amount due to Holder based on IRS Form K1 submitted for the tax

          periods January 1, 2018 to December 31, 2018.” Tilton Aff. Ex. A at 1, Ex. B at 1. Specifically,

          Libertas agreed to pay Octaluna III the sum of $530,269, id. ¶ 7, Ex A. at 1, and agreed to pay

          Ark II the sum of $110,133. Id. ¶ 8, Ex. B at 1. According to the terms of the Notes, no interest

          would accrue on the unpaid principal prior to the “Due Date” of September 1, 2019. Id. ¶¶ 7, 8,

          Ex. A at 1, Ex. B at 1. Any principal amounts remaining unpaid as of September 1, 2019 would




                                                            2

                                                        2 of 5
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                 INDEX NO. 652656/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 21 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




          begin to accrue interest at “the prime rate (as published in the print version of the Wall Street

          Journal from time to time) plus three percent (3%) per annum, accruing daily.” Id.

                 The parties further agreed that in the event of default, including where Libertas “shall fail

          to make the payment by the Due Date,” then “the entire Principal Amount, together with all

          interest accrued to such date and any other amounts owing hereunder shall immediately become

          due and payable.” Tilton Aff. ¶¶ 7, 8, Ex. A at 1–2, Ex. B at 1–2. Libertas also agreed to pay “all

          reasonable costs and expenses in connection with the . . . enforcement of or in commencing,

          defending or intervening in any litigation or in filing any pleading in legal proceedings relating

          to” the Notes, “including, without limitation, reasonable expenses of counsel.” Id., Ex. A at 1,

          Ex. B at 1.

                 Libertas failed to pay Octaluna III the entire principal sum of $530,269 as required on the

          Due Date. Tilton Aff. ¶ 10. Libertas also failed to pay Ark II the principal sum of $110,1133 as

          required on the Due Date. Id. As of June 17, 2020, Libertas has also failed to pay the accrued and

          outstanding interest of $37,739. Id. ¶ 12. Despite repeated demands for payment of both notes,

          Libertas has defaulted on its clear obligations. Id. ¶¶ 10, 11.

                                                     ARGUMENT

                 Under CPLR § 3213, “[w]hen an action is based upon an instrument for the payment of

          money only . . . , the plaintiff may serve with the summons a notice of motion for summary

          judgment and the supporting papers in lieu of a complaint.” CPLR § 3213 applies to a “payment

          of money only” which is an “unconditional promise by defendant to pay plaintiff a sum certain

          over a stated period.” Solanki v. Pandya, 269 A.D.2d 189, 189 (1st Dep’t 2000).

                 A promissory note is an “instrument for the payment of money only within the meaning

          of CPLR 3213.” Bennell Hanover Assocs. v. Neilson, 215 A.D.2d 710, 711 (2d Dep’t 1995); see




                                                            3

                                                         3 of 5
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                  INDEX NO. 652656/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 22 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




          also Alard, L.L.C. v. Weiss, 1 A.D.3d 131 (1st Dep’t 2003) (“Plaintiff was properly granted

          summary judgment in lieu of complaint in this action on a promissory note.”). A prima facie case

          on enforcement of a promissory note “can be defeated only by proof demonstrating the existence

          of a triable issue of fact with respect to a bona fide defense.” Friends Lumber, Inc. v. Cornell

          Dev. Corp., 243 A.D.2d 886, 887 (3rd Dep’t 1997). “Mere conclusions, unsubstantiated

          allegations, or expressions of hope are insufficient” to defeat the motion. Fair v. Fuchs, 219

          A.D.2d 454, 456 (1st Dep’t 1995) (citing Zuckerman v. City of N.Y., 49 N.Y.2d 557 (1980)).

                 A prima facie case for summary judgment in lieu of complaint is set forth where the

          plaintiff establishes that the defendant (a) executed a promissory note containing an

          unconditional promise to pay a sum certain and (b) defaulted under the promissory note. See

          Mehta v. Mehta, 168 A.D.3d 716, 716 (2nd Dep’t 2019); Azteca v. Una Vez Mas San Francisco,

          No. 653778/12, LLC, 2013 WL 3477136 (Sup. Ct. 2013) (citing Seaman-Andwall Corp. v.

          Wright Mach. Corp., 31 A.D.2d 136, 137 (1st Dep’t 1968)).

                 Further, where a promissory note provides that the maker shall pay the attorneys’ fees,

          costs and expenses incurred by the holder in being forced to bring a suit for collection of the

          amounts due under the note, the holder is entitled to such an award. See NARA Bank v NYC

          Visual Group, LLC, No. 114361/10, 2011 WL 675244 (unpaginated) (Sup Ct. February 17,

          2011) (citing AG Ship Maintenance Corp. v. Lezak, 69 NY2d 1, 5 (1986)).

                 In this case, the Notes executed by Libertas represent unconditional promises to pay

          Plaintiffs sums certain by the Due Date of September 1, 2019, plus interest accruing on portions

          of the principal remaining unpaid after the Due Date. Although the obligations under the Notes

          became due on September 1, 2019, Libertas has not satisfied its obligations to Plaintiffs and is

          plainly in default under both Notes. Libertas has no bona fide defense for its failure to pay.




                                                           4

                                                        4 of 5
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                 INDEX NO. 652656/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 23 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020




                  Thus, pursuant to the terms of the Notes, Octaluna III is now entitled to summary

          judgment for the $530,269 principal amount plus interest, and Ark II is entitled to summary

          judgment for the $110,133 principal amount plus interest. Octaluna III and Ark II are also

          entitled to an award for the reasonable attorneys’ fees, costs and expenses incurred in asserting

          their rights under the Notes.

                                                   CONCLUSION

                 Based on the foregoing, Plaintiffs Octaluna III and Ark II respectfully request that the

          Court (i) grant their motion for summary judgment in lieu of complaint, (ii) award judgment in

          favor of Octaluna III against Libertas in the principal amount of $530,269, plus total accrued

          interest; (iii) award judgment in favor of Ark II against Libertas in the principal amount of

          $110,133, plus total accrued interest; (iv) award Plaintiffs all attorneys’ fees, costs and expenses

          incurred in connection with enforcing the Notes2; and (v) grant such other and further relief as

          this Court deems just and proper.

          Dated: New York, New York
                 June 23, 2020
                                                        SHER TREMONTE LLP

                                                        By:     /s/ Theresa Trzaskoma
                                                                Theresa Trzaskoma
                                                                Kimo S. Peluso
                                                                Jennifer X. Luo
                                                        90 Broad Street, 23rd Floor
                                                        New York, New York 10004
                                                        Tel: (212) 202-2600
                                                        ttrzaskoma@shertremonte.com
                                                        kpeluso@shertremonte.com
                                                        jluo@shertremonte.com

                                                        Attorneys for Plaintiffs Octaluna III, LLC and Ark II
                                                        CLO 2001-1, Ltd.

          2
                  Upon request, Octaluna III and Ark II will provide details regarding the attorneys’ fees,
          costs and expenses they have incurred in enforcing their rights under the Notes.


                                                            5

                                                        5 of 5
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                                                                                 INDEX NO. 652656/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 24 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020
                            REQUEST   FOR JUDICIAL INTERVENTION                                                                                                                o 3;"9 2019)
     .                 .                                 SUPREME
                                                                                   COURT, COUNTY       OF NEW YORK

                                              Index    No:                                   Date Index     Issued:                                                    For Court   Use Only:

                                    l 1                                                                                        tt    ha   iption    rider sheet.            IAS Entry Date

  Octaluna          III, LLC and        Ark   II CLO     2001-1,         Ltd.



                                                                                                                                            f(2)/Pt-i;i;uiit-i   (s)       Judge Assigned
 -against-

  Libertas        Copper,         LLC

                                                                                                                                                                            RJIFiled Date



                                                                                                                              Defendant(s)/R          =M=±(2)
                                                               k only one box and specify where indicated.
 COMMERICIAL                                                                                    MATR!MON!AL
 O  Business Entity (includes corporat!nns partnerships, LLCs,LLPs,etc.)                           O      Contested
 @  Contract                                                                                              NOTE: If there are children under the age of18, complete and attach the
 O  incorance (where insurâñce company is a party, except arbitrat|   )                                   MATRIMONIM RJIADDENDUM (UCS-840M).
 O  UCC(includes sales and negotiable         --:-.t )                                                    For Uncontested -^-"--- '
                                                                                                                                    actions, use the Unrnntacted Divorce RJI(UD-13).
 O  Other Commercial (specify):                                                                    TORTS
 NOTE: For rnmmorrinI Division :::!;:::nt  requests pursuant to 22 NYCRR202.70(d),                 O      Asbestos
 coiiip|€ t€ and attach the COMMERCIALDIVISION RJIADDENDUM (UCS-84OC).                             O      Child Victims Act
 REALPROPERTY                 Specify how many properties the application includes:                O      ce   enmental (specify):
 O       Condemnation                                                                              O      Medical, Dental or Podiatric Malpractice
 O       Mortgage Foreclosure (specify):              O R        ..L|       O Commercial           O      Motor Vehicle
         Property Address:                                                                         O      Products Liability (specify):
         NOTE: For Mortgage Foreclosure actions involving a one to f:ur fam||y,                    O      Other Nogligonro (Specify):
         owner-occupied re_cidentie!property or owner-occupied c::d:m         ,                    O      Other P ofess|snal Malpractice (specify):
         complete and attach the FORECLOSURE     RJIADDE^.'DUM (UCS-840F).                         O      Other Tort (specify):
 O       Tax Certiorari                                                                            SPECIALPROCEEDINGS
 O       Tax Ferec!esure                                                                           O      CPLRArticle 75 (Arbitration) [see NOTEin COMMERCIAL section]
 O       Other Real Property (specify):                                                            O      CPLRArticle 78 (Body or Officer)
 OTHERMATTERS                                                                                      O      Election Law
 O       certificate of Incorporation/e::::ut?:n             [see NOTE in COMMERCIAL section]      O      Extreme Risk Protection Order
 O       Emergency Medical Treatment                                                               O      MHL Article 9.60 (Kendra's Law)
 O       Habeas Corpus                                                                             O      MHL Article 10 (Sex Offender Confinement-Initial)
 O       Local Court Appeal                                                                        O      MHL Article 10 (Sex Offender Confinament Review)
 O       Mechanic's Lien                                                                           O      MHL Article 81 (Guard!:=hip)
 O       Name Change                                                                               O      Other Mental Hygiene (specify):
 O       Pistol Permit Rouncatinn Hearing                                                          O      Other Special Proceeding (specify):
 O       Sale or Finance of Relig!eu:/Nat-for-Profit     Property
 O       Other (specify):

                                                        RErtwer         YES or NO for ety                                                          where indicated.
                                                                                             YES       NO
 Has a summons and complaint or                       with notice been filed?                O         @       If yes, date filed:
 Has a =---ens       and complaint or summons with notice been served?                       O         @       If yes, date served:
 Is this act|Gn/preceeding being filed pc:t judgment?                                        O         @       If yes, judgment date:


 O       Infant's comp      a
 O       Extreme Risk Protection Order Application
 O       Note of Issue/Certificate of Readiness
 O       Notice of Medical, Dental or Podiatric Malpractice             Date Issue Joined:
                                                                                             summamudgmentin
                                                                                                          ueuofcomplaint                                     07/24/2020
         Notice of Motion                                               Relief Requested:                                             Return Date:
 O       Notice of Petition                                             Relief Rwed.                                                  Return Date:
 O       Order to Show Cause                                            Relief Requested:                                             Return Date:
 O       Other Ex Parte Application                                     Relief Requested:
 O       Poor Person Application
 O       Request for Preliminary Conference
 O       Rc:|dential Mortgage Foreclosure Settlement Conference
 O       Writ of Habeas Corpus
 O       Other (specify):


                                                                                             1 of 2
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                                                                      INDEX NO. 652656/2020
NYSCEF                 Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page                                            25 of 30
  RELATED DOC.
          CASES NO.
                  List7any related actions. For Matrimonial cases, list any related criminal or Family Court cases. RECEIVED
                                                                                                                     If none, leave NYSCEF:
                                                                                                                                    blank.  06/23/2020
                            If 2dditicñ2!   space is ; eqd:ed, comp!ete         and attach the RJI ADDENDUM    (UCS-840A).
  CaseTitle                                        |lndex/Case Number             |Court                        |Judge (if assigned)           Relationship to instant case




                                                                           "Un-Rep"
  PARTIES                   For parties without    an attorney, check the              box and enter the party's address, phone number and email in the space p:           f:f.
                          If 2dd!t!cñ2! space is éÿü; d, complete and attach the RJI ADDENDUM (UCS-840A).
  Un- Parties                                        Attorneys and Unrepresenied Litigants                                        Issue Joined          Insurance Carriers
  Rep List parties in same order as listed in the For represented parties, provide attorney's name, firm name, address, phone and For each defeW,       For each defen±nt,
      caption and indicate roles (e.g., plaintiff,   email. For unrepresented parties, provide party's address, phone and email.  indicate if issue has indicate insurance
                   3rd                                                                                                            been joined.
      defendant,       party plaintiff, etc.)                                                                                                           carrier, if applicable.
      Name: Octaluna
                             III, LLC                 Theresa Trzaskoma,      Sher Tremonte        LLP, 90 Broad St, 23rd FI, New
                                                                                                                                    O YES O NO
      Role(s): Plaintiff                              York, NY 10004; (212)202-2600;          ttrzaskarña‡3hertremonte.com

       Name: Ark II CLO                     Ltd·
                        2001-1,                            Theresa Trzaskoma,   Sher Tremonte    LLP, 90 Broad St, 23rd         FI, New
                                                                                                                                   com          O YES      O NO
       Role(s): Plaintiff                                  York, NY 10004; (212)202-2600;   ttrzaskoma@shertremonte

       Name: Octaluna
                              III, LLC                     Kimo S. Peluso, Sher Tremcate         LLP, 90 Broad St, 23rd FI, New
                                                                                                                                                O YES      O NO
              . Plaintiff                                  York,NY 10004; p17)707-2600;           kpeluso@shertremañte.com
       Role(s)
       Name: Ark II CLO                     Ltd·
                        2001-1,                            Kimo S. Peluso, Sher Tremcate         LLP, 90 Broad St, 23rd FI, New
                                                                                                                                                O YES      O NO
       Role(s): Plaintiff                                  York,NY 10004; (212)202-2600;          kpeluso@shertremõñte.com

       Name: Octaluna
                              Ill, LLC                     Jerniifer X. Luo, Sher Tremüñte       LLP, 90 Broad St, 23rd   FI, New
                                                                                                                                                O YES      O NO
       Role(s): Plaintiff                                  York,   NY 10004; (212)202-2600;       jluG@shertremonte.com

       Name: Ark II CLO                     Ltd·
                        2001-1,                            Jennifer X. Luo, Sher Tremüñtê        LLP, 90 Broad St, 23rd   FI, New
                                                                                                                                                O YES      O NO
       Role(s): Plaintiff                                  York,  NY 10004; (212)202-2600;        jluo@shertremonte.com

       Name: Libertas                    LLC
                            Copper,                        100     Washington                               PA 15056
                                                                                    Street,    Leetsdale,                                       O YES      O NO
       Role(s): Defendant
       Name:
                                                                                                                                                O YES      O NO
       Role(s):
       Name:
                                                                                                                                                O YES      O NO
       Role(s):
       Name:
                                                                                                                                                O YES      O NO
       Role(s):
       Name:
                                                                                                                                                O YES      O NO
       Role(s):
       Name:
                                                                                                                                                O YES      O NO
       Role(s):
       Name:
                                                                                                                                                O YES      O NO
       Role(s):
       Name:
                                                                                                                                                O YES      O NO
       Role(s):
       Name:
                                                                                                                                                O YES      O NO
       Role(s):

   I AFFIRM    UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION                               AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR PROCEEDINGS,
       EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION                                   BEEN PREVIOUSLY FILED IN THIS ACTION OR PROCEED!NG.



  Dated:            06/23/2020

                                                                                                                                        Signature

                                               2978864                                                                           Theresa Tr=km=

                              Attorney      Registration         Number                                                                Print   Name


                                                                                              2 of 2
FILED: NEW YORK COUNTY CLERK 06/23/2020 02:18 PM                                                                                                                                                   INDEX NO. 652656/2020
                                                                                                                                                                                                                Print Form
NYSCEF DOC. NO. 8Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 26 of 30
                                                                     RECEIVED   NYSCEF: 06/23/2020
    SUPREME               COURT             OF THE          STATE          OF     NEW YORK                                                                                                                                    ucs-a4oc
                                                                                                                                                                                                                                3/2011
                               New        York
    COUNTY               OF
                                                                                                                          x         Index       No.       __________________________________

    Octaluna        III, LLC, and Ark II CLO 2001-1,                       Ltd.
                                                                                                                                    RJI      No.    (if any)
    -against-                                                                     P|a|nt!F(s)/Pet!!!ener(s)

    Libertas      Copper,           LLC                                                                                             COMMERCIAL                               DIVISION
                                                                                  Dsf÷ñd2ñt(s)/P                  '-nt(s)           Request               for      Judicial             Intervention               Addendum
                                                                                                                        X

    COMPLETE                  WHERE           APPLICABLE                   [add    ãddit|üña|         pages       if needed]:

    Pia|nt!ff/Pstit|oner's                    cause(s)          of action          [check        all that    apply]:

    X     Breach         of contract         or fiduciary    duty, fraud, misrepresentation,     'sus...ses tort (e.g. unfair competition),    or statutory and/or common
          law violation          where        the breach     or violation is alleged to arise out of business dealings (e.g. sales of assets or securities;           cürpürats
          restructuring;           pãitaérsh|p,         shareholder,     joint venture, and other business agreements;        trade secrets; restrictive   cavenants:    and
          employment              agreements           not including claims that pr|ñciptsily involve alleged discr|m|ñatary        practices)
          Trarisacticas             governed         by the Uniform           Ccmmercie!            Code      (exclusive        of those       concerning            individual          cooperative          or condem|ñ|um
          units)
          TransactiGns              |ñvü|ving      commercial            real prGpsity,        |ñc|üding       Yellowstone           injunctions          and excluding                 actions    for the payment            of rent
          only
          ShaeG|der               derivative       actions       -     without     consideration            of the monetary             threshc|d

          Commercial             class      actions    -       without     cGas|deration           of the monetary             thisshG|d

          Business            transactiGñs         |ñvG|v|ñg         or arising     out of dealings          with commercia|                banks     and other             financial      institutiums

          Internal        affairs    of business           organizations

          Malpractice            by accountants             or actuaries,         and legal me!practice                arising      out of representation                    in commercial            matters
          Envircamental              insurance         coverage

          r.nmmarcial            insurance         coverage            (e.g. directors       and officers,        errors       and ominainns,             and business                 |ñterruptiGA         coverage)
          Disso!ution   of corpcrations,  pãrtñêrships,                            limited    liability     companies,           limited     liability     partñêrships                and joint vêñtures          -    without
          consideration    of the monetary threshold
          Applicaticñs          to stay or compel arb|tratica  and affirm                           or d::":2             arbitist!Gñ       awards        and related            injunci;ve        relief    pursuant     to CPLR
          Article        75 invciving any of the foregoing    enumerated                             cGmmercial            issues       -   without       consideration                of the monetary            threshold


    P!2!nt!ff!Pet!!!ener's                    claim      for    compensatory                 damages             [exclusives        of puri|t|ve         damages,            interest,     costs      and counsel        fees c|ªimadh

               640,402


    P!a!ntiff!Pst!!!:ner's                    claim      for    equitab!s           or declaratory               relief       [brief description]:

             laintiffs     respectfully           request       that     the Court       grant     their     motion        for summary             judgment            in lieu of complaint                  and award
          udgment             in favor       of Plaintiffs       based      on Deit:ñdant's            failure     to satisfy        its obligations             on two        promissory     notes held by
                                                                                                                                                                                       attorneys'
          'laintiffs.         Plaintiffs      seek judgment               for the principal          sum of $640,402,               plus accrued                interest,      and all              fees, costs,
             nd expenses             they     have    incurred          in enforcing         the notes.



    Defendant!Respondent's                             counterclaim(s)                 [brief descripti·_·a,           including        claim for meñêt=y                   relief]:




    I REQUEST                 THAT         THIS    CASE          BE ASSIGNED                  TO THE          COMMERCIAL                      DIVISION.               I CERTIFY               THAT          THE     CASE

    MEETS           THE       JURISDICTIONAL                         REQUIREMENTS                    OF THE            COMMERCIAL                     DIVISION               SET        FORTH         IN 22 NYCRR              §
    202.70(a),           (b) AND           (c).


                   W2U2020
    Dated:
                                                                                                                                                                    SIGNATURE


                                                                                                                                                         THERESA             TRZASKOMA

                                                                                                                                                          PRINT        OR TYPE                NAME

                                                                                                              1 of 1
FILED: NEW YORK COUNTY CLERK 07/01/2020 07:06 PM                                               INDEX NO. 652656/2020
NYSCEF DOC. NO. 9Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page 27 of 30
                                                                     RECEIVED   NYSCEF: 07/01/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

         OCTALUNA III, LLC, and ARK II CLO 2001-1,
         LTD.,
                                                                       Index No. 652656/2020
                                        Plaintiffs,                    Hon. O. Peter Sherwood
                                                                       Commercial Division Part 49
                 -against-
                                                                       NOTICE OF APPEARANCE
         LIBERTAS COPPER, LLC,

                                        Defendant.




                 PLEASE TAKE NOTICE that Kimo S. Peluso of the law firm Sher Tremonte LLP,

          with offices located at 90 Broad Street, 23rd Floor, New York, New York 10004, hereby appears

          as counsel on behalf of Plaintiffs Octaluna III, LLC and ARK II CLO 2001-1, Ltd. in the above-

          captioned matter and requests that all documents served or filed in this action be served upon

          Kimo S. Peluso on behalf of said Plaintiffs.

                 I hereby certify that I am admitted to practice before this Court.



          Dated: New York, New York
                 July 1, 2020

                                                         SHER TREMONTE LLP

                                                         By: /s/ Kimo S. Peluso
                                                              Kimo S. Peluso
                                                              90 Broad Street, 23rd Floor
                                                              New York, New York 10004
                                                              Tel: (212) 202-2600
                                                              kpeluso@shertremonte.com

                                                             Attorneys for Plaintiffs Octaluna III, LLC and
                                                             ARK II CLO 2001-1, Ltd.




                                                         1 of 1
FILED: NEW YORK COUNTY CLERK 07/01/2020 07:14 PM                                               INDEX NO. 652656/2020
                Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page
NYSCEF DOC. NO. 10                                                      28 of 30
                                                                    RECEIVED   NYSCEF: 07/01/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         OCTALUNA III, LLC, and ARK II CLO 2001-1,
         LTD.,
                                                                       Index No. 652656/2020
                                       Plaintiffs,                     Hon. O. Peter Sherwood
                                                                       Commercial Division Part 49
                -against-
                                                                       NOTICE OF APPEARANCE
         LIBERTAS COPPER, LLC,

                                       Defendant.




                PLEASE TAKE NOTICE that Jennifer X. Luo of the law firm Sher Tremonte LLP,

         with offices located at 90 Broad Street, 23rd Floor, New York, New York 10004, hereby appears

         as counsel on behalf of Plaintiffs Octaluna III, LLC and ARK II CLO 2001-1, Ltd. in the above-

         captioned matter and requests that all documents served or filed in this action be served upon

         Jennifer X. Luo on behalf of said Plaintiffs.

                I hereby certify that I am admitted to practice before this Court.



         Dated: New York, New York
                July 1, 2020

                                                         SHER TREMONTE LLP

                                                         By: /s/ Jennifer X. Luo
                                                              Jennifer X. Luo
                                                              90 Broad Street, 23rd Floor
                                                              New York, New York 10004
                                                              Tel: (212) 202-2600
                                                              jluo@shertremonte.com

                                                             Attorneys for Plaintiffs Octaluna III, LLC and
                                                             ARK II CLO 2001-1, Ltd.




                                                         1 of 1
FILED: NEW YORK COUNTY CLERK 07/01/2020 07:30 PM                                            INDEX NO. 652656/2020
                Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page
NYSCEF DOC. NO. 11                                                      29 of 30
                                                                    RECEIVED   NYSCEF: 07/01/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         OCTALUNA III, LLC, and ARK II CLO 2001-1,
         LTD.                                                       Index No. 652656/2020

                                        Plaintiffs,
                                                                    AFFIDAVIT OF SERVICE
                -against-

         LIBERTAS COPPER, LLC

                                        Defendant.


         STATE OF NEW YORK          )
         COUNTY OF QUEENS           )

         The undersigned, being duly sworn, deposes and says:

                1.     I, Jeanine Kelley, am not a party to this action, am over 18 years of age, and am

         employed at Sher Tremonte LLP, 90 Broad Street, 23rd Floor, New York, New York 10004.

                2.     That on June 23, 2020, I served one (1) true copy of the within:

                        a.    SUMMONS AND 3213 MOTION W/ RJI (Dkt. 1);

                        b.    NOTICE OF MOTION FOR SUMMARY JUDGMENT IN LIEU OF
                              COMPLAINT (Dkt. 2);

                        c.    AFFIDAVIT OF LYNN TILTON with EXHIBITS A, B (Dkts. 3–5);

                        d.    MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                              SUMMARY JUDGMENT IN LIEU OF COMPLAINT (Dkt. 6);

                        e.    RJI – RE: NOTICE OF MOTION (Dkt. 7);

                        f.    ADDENDUM – COMMERCIAL DIVISION (840C) (Dkt. 8); and

                        g.    NOTICE OF COMMENCEMENT;

         upon Defendant Libertas Copper, LLC at the following address:

                                                100 Washington Street
                                                 Leetsdale, PA 15056

                                                         1


                                                       1 of 2
FILED: NEW YORK COUNTY CLERK 07/01/2020 07:30 PM                                                                                                             INDEX NO. 652656/2020
                Case 1:20-cv-05547-ALC Document 1-1 Filed 07/17/20 Page
NYSCEF DOC. NO. 11                                                      30 of 30
                                                                    RECEIVED   NYSCEF: 07/01/2020




           by   United          States     Certified           Mail     Return       Receipt      Requested          by       depositing        the   same     in   a post-



           paid,     properly        addressed           envelope        in an official        depository      of the         United       States     Post   Office,    in



           Flushing,         State       of New        York,     for    processing        under    the   exclusive        care      and    custody       of the     United


           States      Postal      Service..




                                                                                                                     Jeanine           Kelley
           Sw          to b fore         me    this            day     of June,      2020




           Notary      Pu




                         THERESA    TRZASKOMA
                    NotaryPublic,   State of New                 York
                          No. 02TR6123000
                                                                                                                          .
                     Qualified    in King County
                Commission      Expires   Feb.28,                 2017




                                                                                       2 of 2
